DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

Applicant’s election without traverse of Group I (claims 5, 12, 14-16, 18-20, 23-24, 28-30, 33-34, 38, 42, and 45-46) and species election of SEQ ID NOs: 101-102, i.e. antibody 1B5, in the reply filed on 3/29/2021 is acknowledged. Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2021.
	Claims 1-4, 6-11, 13-22, and 25-29, 31-32, 36-37, 39-41, 43-44 and 47-55 have been canceled. Claims 5, 12, and 23 have been amended.
Claims 5, 12, 23, 24, 30, 33-35, 38, 42, and 45-46 are pending.

Claims 5, 12, 23, 24, 30, 33-3 are under examination.


Priority

	This application national stage entry (371) of PCT/US2017/028162, filed 4/18/2017, which claims priority from 62324170, filed 4/18/2016, which is acknowledged.

Information Disclosure Statement
Applicant’s IDS submitted 11/16/2018, IDS submitted 12/05/2018, IDS submitted 12/12/2019, and IDS submitted 3/29/2021 are acknowledged and have been considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, 23, 24, 30, 33-34, 38, 42, and 45-46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 is drawn to an isolated antibody which binds to human CD40 and comprises heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise an amino acid sequence which is at least 80% identical to SEQ ID NO: 101 and 102.
The specification discloses anti CD40 antibodies 3C3, 3G5, 1B4, 3B6, 6H6, 2E1.2, 1B5-NK, and 3B6-NS in Tables 1-3. The specification does not disclose any other anti CD40 antibodies. Further, the specification does not disclose any antibodies comprising heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise an amino acid sequence which is at least 80% identical to SEQ ID NO: 101 and 102 (1B5-NK).
not commensurate in scope with the claims which read on a genus of CD40 antibodies comprising antibodies comprising heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise an amino acid sequence which is at least 80% identical to SEQ ID NO: 101 and 102 (1B5-NK).
There is a lack of a written description regarding which amino acids within the anti CD40 antibody can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting bispecific antigen-binding construct still would have the claimed function (i.e. bind to CD40). 
The specification does not describe an actual reduction to practice of an anti CD40 antibody comprising heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise an amino acid sequence which is at least 80% identical to SEQ ID NO: 101 and 102 (1B5-NK).
The state of the art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding not readily envision based on the teachings in the specification, limited to anti CD40 antibodies 3C3, 3G5, 1B4, 3B6, 6H6, 2E1.2, 1B5-NK, and 3B6-NS, the structure required for anti CD40 antibodies that are characterized by comprising heavy and light chain variable regions which are at least 80% identical to SEQ ID NO: 101 and 102, respectively, wherein the anti CD40 antibody retains the CD40 antigen specificity of the anti CD40 antibody over the full scope of the claims, which includes those antibodies not comprising the CDRs of the VH and VL of the anti CD40 antibody.  There is no disclosure of a correlation between 
Additionally, the specification fails to provide a descriptive of structural features that are common to the encompassed anti CD40 antibodies.  Although the specification discloses anti CD40 antibodies 3C3, 3G5, 1B4, 3B6, 6H6, 2E1.2, 1B5-NK, and 3B6-NS, wherein all 6 CDRs of the anti CD40 antibodies are defined, it does not disclose the structure encompassed by the full scope of the claims wherein the anti CD40 antibodies are characterized by comprising heavy and light chain variable regions which are at least 80% identical to SEQ ID NO: 101 and 102, wherein the 20% of changes can be in the 6 CDR regions of the anti CD40 antibodies. 
Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus having variable CDR regions in the first antigen binding unit, and because the genus is highly variable, due to the lack of a written description regarding which amino acids within the first antigen binding unit can be changed by deletion, addition, substitution and/or combination thereof, the disclosure of the anti CD40 antibodies 3C3, 3G5, 1B4, 3B6, 6H6, 2E1.2, 1B5-NK, and 3B6-NS are insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed first antigen binding unit of bispecific antigen binding constructs required for the binding of CD40 outside the 6 specified CDRs of the anti CD40 antibodies 3C3, 3G5, 1B4, 3B6, 6H6, 2E1.2, 1B5-NK, and 3B6-NS and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. 
Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate 
Therefore only an isolated antibody which binds to human CD40 and comprises heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise amino acid sequences of SEQ ID NO: 101 and 102, respectively, meet the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed.
Claim Rejections - 35 USC § 112

Claims 42, and 45-46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for inducing or enhancing an immune response against a tumor-associated antigen in a subject with a tumor, method of inhibiting growth of CD40 expressing tumor cells and a method for treating a cancer in a subject, does not reasonably provide enablement for a method for inducing or enhancing an immune response against an antigen in a subject, a method of inhibiting growth of CD40 expressing cells, and a method for treating a disorder in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
The nature of invention
Claims 42, and 45-46 are drawn to a method for inducing or enhancing an immune response against an antigen in a subject comprising administering to the subject an isolated antibody which binds to human CD40 and comprises heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise an amino acid sequence which is at least 80% identical to SEQ ID NO: 101 and 102, in an amount effective to induce or enhance an immune response against an antigen; a method of inhibiting growth of CD40 expressing cells comprising contacting the cells with an isolated antibody which binds to human CD40 and comprises heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise an amino acid sequence which is at least 80% identical to SEQ ID NO: 101 and 102; and a method for treating a disorder in a subject comprising administering to the subject an isolated antibody which binds to human CD40 and comprises heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise an amino acid sequence which is at least 80% identical to SEQ ID NO: 101 and 102.
The nature of invention is in vivo treatment of disorders using an antibody (immunotherapy).

The breadth of the claims
The breadth of the claims encompasses inducing or enhancing an immune response against any antigen in any subject using the recited antibody; treating any disorder using the recited antibody; and inhibiting growth of any CD40 expressing cell using the recited antibody. 
Quantity of experimentation
The quantity of experimentation is extremely large in view of the breadth of the claims and the unpredictable nature of treating disorders.
The unpredictability of the art and the state of the prior art
	The instant SEQ ID NO 101 and 102 corresponds to the heavy and light chain variable domains of an agonistic anti CD40 antibody.
	Li (Oncology Letters 20.5 (2020): 176.) discloses that “Due to its action on both the immune system and tumour cells, agonistic anti-CD40 antibodies have been studied as novel cancer immunotherapy targets, demonstrating potent antitumour immune responses in animal models and cancer patients. Each of the agonistic anti-CD40 mAbs has unique characteristics, including unique binding affinities to CD40, antibody isotypes, Fc modifications and agonistic effects (Table I). However, there is no consensus on which agonist is best for cancer therapy at present… It is worth mentioning that the generation mechanism by which each of these antibodies generates agonism is not exactly the same.” (Page 3, The profiles of agonistic antibodies targeting CD40 for cancer therapy, 2nd paragraph).

	There is no evidence of record of any other disorders which are treated by anti CD40 antibodies.
Further, the instantly claimed invention is an agonistic anti CD40 antibody, and there is no evidence of record that agonist anti CD40 antibodies treat disorders other than cancers.
	Richards (Hum Vaccin Immunother. 2020;16(2):377-387) discloses that “Another interesting outcome of CD40 signaling is a phenotype shift from the ‘alternatively activated’ M2 spectrum to the anti-tumorigenic or ‘classically activated’ M1 spectrum. This M1/M2-spectrum designation is especially relevant in regard to tumor-associated macrophages (TAM) in the context of cancer immunotherapy.” (Page 378, Column 2, line 1). Richards further discloses “Interestingly, despite the broad expression of CD40 in many tissues, tumor cells seem to be susceptible to CD40-induced killing by membrane-bound CD40L. Membrane-bound CD40L expressed on DC can directly induce apoptosis in CD40-positive tumor cells and T cell-independent cytostatic activity was attributed to CD40 stimulated IFNγ primed macrophages in a murine model of B16 melanoma.” (Page 378, Column 2, 2nd paragraph)
	There is no evidence of record that CD40 antibodies induce or enhance an immune response against any antigen in any subject, nor any evidence of record that anti CD40 antibodies inhibit the growth of any CD40 expressing cell.
	While it is understood that the absence of working examples should never be the sole reason for rejecting claims as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as in vivo treatment is required for practice of the claimed invention.

Working examples

	In regards to inducing or enhancing immune responses, the instant specification discloses T-cell proliferation, NFκB activation, B cell activation, and dendritic cell activation from incubating CD40 expressing cells with agonist anti CD40 antibodies (Examples 7-9, and 12).

Guidance in the specification
The specification provides insufficient guidance and objective evidence to indicate to one of skill in the art that any disorder can be treated by anti CD40 antibodies.
The specification provides insufficient guidance and objective evidence to indicate to one of skill in the art that anti CD40 antibodies induce or enhance an immune response against any antigen in any subject.
The specification provides insufficient guidance and objective evidence to indicate to one of skill in the art that anti CD40 antibodies inhibit the growth of any CD40 expressing cell.

Level of skill in the art
	The level of skill in the art is deemed to be high.

Conclusion
Thus, given the broad claims in an art whose nature is identified as unpredictable, the unpredictability in the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the lack of evidence to support the notions that any disorder can be treated by anti CD40 antibodies, CD40 antibodies induce or enhance an any antigen in any subject, and anti CD40 antibodies inhibit the growth of any CD40 expressing cell, one of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to practice the broadly claimed methods.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 23-24 depend on claim 5. Claim 23 recites “…wherein the antibody exhibits a synergistic effect when combined with CD40L”, and claim 24 recites “…wherein the synergistic effect is (a) increased induction of CD95 expression when incubated with Ramos cells, (b) an increase in B cell proliferation when incubated with human B cells, (c) increase induction of IL12p40 expression when incubated with dendritic cells, and/or (d) is measured in terms of expression of CD95”. The usage of “…wherein the antibody exhibits a synergistic effect when combined with CD40L”, and “…wherein the synergistic effect is (a) increased induction of CD95 expression when incubated with Ramos cells, (b) an increase in B cell proliferation when incubated with human B cells, (c) increase induction of IL12p40 expression when incubated with dendritic cells, and/or (d) is measured in terms of expression of CD95”, do not further limit the antibody .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No Claims are allowed.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643